981 A.2d 578 (2009)
In re Leslie D. SILVERMAN, Respondent.
No. 09-BG-750.
District of Columbia Court of Appeals.
September 10, 2009.
Before REID and OBERLY, Associate Judges; and NEWMAN, Senior Judge.


*579 ORDER
PER CURIAM:
On further consideration of the certified copy of the order issued by the Virginia State Bar Disciplinary Board suspending respondent for 60 days, see In the Matter of Leslie Dana Silverman, VSB Docket Nos. 07-052-2031 and 07-052-2323 (May 21, 2009), this court's July 21, 2009, order suspending respondent from the practice of law pending final disposition by this court, and directing respondent to show cause why reciprocal discipline should not be imposed, and there appearing to be no response from respondent to the show cause order, the statement of Bar Counsel regarding reciprocal discipline, and it further appearing that respondent has not filed the affidavit required by D.C. Bar R. XI, § 14(g), it is
ORDERED that respondent, Leslie D. Silverman, be and hereby is suspended for a period of 60 days. See In re Meisler, 776 A.2d 1207, 1208 (D.C.2001) ("In reciprocal discipline cases, the presumption is that the discipline in the District of Columbia will be the same as it was in the original disciplining jurisdiction."); In re Sumner, 762 A.2d 528 (D.C.2000) (In uncontested reciprocal discipline cases, absent a finding of grave injustice, this court will impose identical reciprocal discipline); In re Kennedy, 542 A.2d 1225 (D.C.1988) (90-day suspension for continuing to practice law after suspended for failure to pay dues). Additionally, since respondent has failed to file the required affidavit, her suspension is deemed to commence for purposes of reinstatement upon the filing of an affidavit required by D.C. Bar R. XI, § 14(g).